Appeal from an order of the Family Court, Monroe County (John J. Rivoli, J.), entered September 24, 2004 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, modified an order of custody.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: Respondent-petitioner appeals from an order granting the petition of petitioner-respondent (petitioner) for modification of an order of custody, awarding him visitation and denying his cross petition for sole custody. While this appeal was pending, a new custody proceeding was held and petitioner was granted permission for the children to relocate with her to Virginia. Thus, the instant appeal is moot (see Matter of Walker v Adams, 31 AD3d 1018 [2006]; Matter of Tiffany S. v Otsego County Dept. of Social Servs., 278 AD2d 607 [2000]). Present— Scudder, J.P., Martoche, Centra and Pine, JJ.